UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period:	February 29, 2016 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 2/29/16 (Unaudited) COMMON STOCKS (96.4%) (a) Shares Value Aerospace and defense (6.9%) General Dynamics Corp. 361,200 $49,220,724 Honeywell International, Inc. 626,100 63,455,235 L-3 Communications Holdings, Inc. 612,640 71,868,798 Northrop Grumman Corp. 908,590 174,649,170 United Technologies Corp. 265,700 25,671,934 Airlines (1.0%) American Airlines Group, Inc. 1,344,300 55,116,300 Auto components (1.0%) Delphi Automotive PLC (United Kingdom) 781,200 52,090,416 Automobiles (0.7%) General Motors Co. 1,371,100 40,365,184 Banks (7.7%) Bank of America Corp. 5,165,800 64,675,816 Citigroup, Inc. 2,372,423 92,168,634 JPMorgan Chase & Co. 2,049,700 115,398,110 KeyCorp 2,204,700 23,259,585 Regions Financial Corp. 4,319,300 32,481,136 Wells Fargo & Co. 2,193,640 102,925,589 Beverages (1.8%) Coca-Cola Enterprises, Inc. 1,014,200 49,198,842 Dr. Pepper Snapple Group, Inc. 574,500 52,583,985 Capital markets (3.6%) Charles Schwab Corp. (The) 2,197,100 55,037,355 Goldman Sachs Group, Inc. (The) 213,600 31,939,608 Invesco, Ltd. 737,500 19,720,750 KKR & Co. LP 2,661,800 34,177,512 State Street Corp. 1,137,780 62,327,588 Chemicals (2.6%) Air Products & Chemicals, Inc. 385,400 51,053,938 CF Industries Holdings, Inc. 388,800 14,175,648 Dow Chemical Co. (The) 882,600 42,903,186 E.I. du Pont de Nemours & Co. 617,100 37,562,877 Commercial services and supplies (0.8%) Tyco International PLC 1,344,130 47,286,493 Communications equipment (1.3%) Cisco Systems, Inc. 1,716,850 44,947,133 QUALCOMM, Inc. 581,500 29,534,385 Consumer finance (—%) Oportun Financial Corp. (acquired 6/23/15, cost $2,781,056) (Private) (F) (RES) (NON) 975,809 2,502,950 Containers and packaging (1.5%) Packaging Corp. of America 553,800 26,859,300 Sealed Air Corp. 842,900 38,545,817 WestRock Co. 614,016 20,735,320 Diversified financial services (1.3%) Berkshire Hathaway, Inc. Class B (NON) 328,500 44,074,845 CME Group, Inc. 297,900 27,239,976 Diversified telecommunication services (3.6%) AT&T, Inc. 3,239,300 119,692,135 CenturyLink, Inc. 721,100 22,058,449 Verizon Communications, Inc. 1,239,570 62,883,386 Electric utilities (3.7%) American Electric Power Co., Inc. 552,700 34,129,225 Edison International 645,500 43,997,280 Exelon Corp. 1,690,800 53,243,292 NextEra Energy, Inc. 338,900 38,234,698 PPL Corp. 1,094,436 38,294,316 Energy equipment and services (1.0%) Baker Hughes, Inc. 768,800 32,958,456 Halliburton Co. 373,600 12,059,808 National Oilwell Varco, Inc. (S) 466,700 13,660,309 Food and staples retail (1.5%) CVS Health Corp. 881,600 85,665,072 Food products (1.3%) JM Smucker Co. (The) 371,178 47,351,177 Kraft Heinz Co. (The) 328,000 25,262,560 Health-care equipment and supplies (1.9%) Becton Dickinson and Co. 285,800 42,141,210 Boston Scientific Corp. (NON) 1,075,701 18,265,403 Medtronic PLC 592,353 45,842,199 Health-care providers and services (1.8%) Cigna Corp. 729,500 101,845,495 Hotels, restaurants, and leisure (0.8%) Hilton Worldwide Holdings, Inc. 2,153,400 44,747,652 Household durables (0.4%) PulteGroup, Inc. 1,167,100 20,062,449 Household products (0.7%) Kimberly-Clark Corp. 290,200 37,813,060 Independent power and renewable electricity producers (0.8%) Calpine Corp. (NON) 2,025,365 25,438,584 NRG Energy, Inc. 1,564,400 16,864,232 Industrial conglomerates (1.7%) Danaher Corp. 538,300 48,054,041 General Electric Co. 1,544,000 44,992,160 Insurance (3.8%) American International Group, Inc. 1,265,353 63,520,721 Assured Guaranty, Ltd. 1,680,500 41,693,205 Chubb, Ltd. 361,700 41,787,201 Genworth Financial, Inc. Class A (NON) 3,838,500 8,137,620 Hartford Financial Services Group, Inc. (The) 1,026,200 43,223,544 Willis Towers Watson PLC 149,112 16,897,372 Internet software and services (1.4%) Alphabet, Inc. Class C (NON) 115,516 80,603,599 IT Services (1.2%) Computer Sciences Corp. 673,900 19,415,059 CSRA, Inc. 673,900 17,487,705 Fidelity National Information Services, Inc. 483,700 28,175,525 Life sciences tools and services (0.7%) Agilent Technologies, Inc. 1,045,300 39,041,955 Machinery (0.4%) Oshkosh Corp. (S) 661,500 22,821,750 Media (5.0%) CBS Corp. Class B (non-voting shares) 677,800 32,791,964 Comcast Corp. Class A 1,865,050 107,669,337 Liberty Global PLC Ser. C (United Kingdom) (NON) 829,800 29,839,608 Time Warner Cable, Inc. 296,900 56,666,334 Time Warner, Inc. 863,890 57,189,518 Metals and mining (—%) ArcelorMittal ADR (France) 286,724 1,089,551 Multi-utilities (0.8%) Ameren Corp. 248,000 11,643,600 PG&E Corp. 584,400 33,153,012 Oil, gas, and consumable fuels (7.1%) Anadarko Petroleum Corp. 859,800 32,629,410 EOG Resources, Inc. 412,500 26,705,250 Exxon Mobil Corp. 1,560,000 125,034,000 Marathon Oil Corp. (S) 5,918,180 48,588,258 QEP Resources, Inc. (S) 1,056,200 10,308,512 Royal Dutch Shell PLC ADR Class A (United Kingdom) 1,477,210 67,183,511 Total SA (France) 813,555 36,450,907 Valero Energy Corp. 885,300 53,188,824 Personal products (2.6%) Coty, Inc. Class A 3,512,100 100,024,608 Edgewell Personal Care Co. 582,000 44,493,900 Pharmaceuticals (7.5%) AstraZeneca PLC ADR (United Kingdom) (S) 2,172,000 62,271,240 Eli Lilly & Co. 1,947,300 140,205,600 Johnson & Johnson 1,164,870 122,555,973 Merck & Co., Inc. 1,081,800 54,317,178 Pfizer, Inc. 1,493,986 44,326,565 Real estate investment trusts (REITs) (3.5%) American Tower Corp. (R) 276,200 25,465,640 Boston Properties, Inc. (R) (S) 379,600 43,327,544 Equity Lifestyle Properties, Inc. (R) 714,200 50,108,272 Federal Realty Investment Trust (R) 187,700 27,790,862 Gaming and Leisure Properties, Inc. (R) 750,600 19,658,214 MFA Financial, Inc. (R) 4,883,805 33,258,712 Road and rail (0.8%) Union Pacific Corp. 559,500 44,122,170 Semiconductors and semiconductor equipment (2.5%) Intel Corp. 1,933,800 57,221,142 NXP Semiconductor NV (NON) 592,200 42,188,328 Texas Instruments, Inc. 784,400 41,588,888 Software (2.9%) Microsoft Corp. 2,919,400 148,539,072 Symantec Corp. 814,700 15,731,857 Specialty retail (1.1%) Gap, Inc. (The) (S) 1,440,800 39,838,120 Tiffany & Co. 354,900 23,061,402 Technology hardware, storage, and peripherals (2.6%) Apple, Inc. 706,300 68,292,147 EMC Corp. 1,991,200 52,030,056 SanDisk Corp. 343,810 24,843,711 Textiles, apparel, and luxury goods (0.5%) Michael Kors Holdings, Ltd. (NON) 467,400 26,478,210 Thrifts and mortgage finance (0.5%) Radian Group, Inc. 2,701,685 29,178,198 Tobacco (1.4%) Philip Morris International, Inc. 896,250 81,585,638 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) (S) 1,284,710 39,055,183 Total common stocks (cost $4,894,745,604) CONVERTIBLE PREFERRED STOCKS (1.3%) (a) Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 812,125 $25,049,021 Allergan PLC Ser. A, 5.50% cv. pfd. 13,426 12,969,247 American Tower Corp. $5.50 cv. pfd. (R) 125,877 12,359,548 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 63,371 6,447,999 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $7,592) (Private) (F) (RES) (NON) 2,664 6,833 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $145,237) (Private) (F) (RES) (NON) 46,107 130,713 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $341,111) (Private) (F) (RES) (NON) 67,016 307,000 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $494,779) (Private) (F) (RES) (NON) 97,206 445,301 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $277,459) (Private) (F) (RES) (NON) 50,539 249,713 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $837,565) (Private) (F) (RES) (NON) 109,058 753,809 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,349,227) (Private) (F) (RES) (NON) 824,290 2,114,304 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $2,970,584) (Private) (F) (RES) (NON) 1,042,310 2,673,525 Oportun Financial Corp. Ser. H, 8.00 % cv. pfd. (acquired 2/6/15, cost $9,110,862) (Private) (F) (RES) (NON) 3,199,825 8,199,776 Total convertible preferred stocks (cost $89,491,466) CONVERTIBLE BONDS AND NOTES (0.5%) (a) Principal amount Value MGIC Investment Corp. cv. sr. unsec. notes 5s, 2017 $18,271,000 $18,944,743 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,471,000 10,094,760 Total convertible bonds and notes (cost $26,812,107) SHORT-TERM INVESTMENTS (4.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) 153,546,650 $153,546,650 Putnam Short Term Investment Fund 0.41% (AFF) 121,947,906 121,947,906 Total short-term investments (cost $275,494,556) TOTAL INVESTMENTS Total investments (cost $5,286,543,733) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $5,627,714,990. (b) The aggregate identified cost on a tax basis is $5,288,540,225, resulting in gross unrealized appreciation and depreciation of $1,118,591,316 and $605,084,624, respectively, or net unrealized appreciation of $513,506,692. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $17,383,924, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $294,568,934 $128,872,096 $301,493,124 $143,805 $121,947,906 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $153,546,650, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $149,642,390. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $530,800,194 $— $— Consumer staples 523,978,842 — — Energy 422,316,338 36,450,907 — Financials 1,149,473,609 — 2,502,950 Health care 670,812,818 — — Industrials 647,258,775 — — Information technology 670,598,607 — — Materials 232,925,637 — — Telecommunication services 243,689,153 — — Utilities 294,998,239 — — Total common stocks Convertible bonds and notes — 29,039,503 — Convertible preferred stocks — 56,825,815 14,880,974 Short-term investments 121,947,906 153,546,650 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 28, 2016
